Citation Nr: 1717435	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating greater than 30 percent for headaches associated with service connected disability of the cervical spine. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is currently under the jurisdiction of the RO in Boston, Massachusetts. 

In an April 2014 decision, the Board, in relevant part, granted a 30 percent rating for the Veteran's headaches effective March 28, 2013, the date of a VA examination, and denied a compensable rating prior to that date.  In a November 2014 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMPR), vacated the Board's April 2014 decision on this issue to the extent it denied higher initial ratings for the Veteran's headache disorder (and also vacated the Board's April 2014 decision with respect to another issue that is no longer in appellate status), and remanded the case for further action consistent with the terms of the JMPR.  

In a February 2015 decision, the Board granted a 30 percent rating for the Veteran's headaches for the entire claim period prior to March 28, 2013, and remanded for further development the issue of entitlement to a rating in excess of 30 percent since the August 2005 date of claim.  The issue now returns for appellate review. 

The Veteran testified at a hearing before the undersigned in April 2011.  A transcript is of record. 


FINDING OF FACT

The Veteran's headache disorder is not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for headaches have not been satisfied or more nearly approximated at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes 8100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in the development of a claim.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The duty to notify requires that VA inform the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, including how VA determines the degree of disability, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed and medical opinions provided adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the Veteran's headache disorder since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  With regard to the Board's instructions for the examiner to comment on the effect of the Veteran's headaches on his employability since 2005, the Board finds that no prejudicial error exists to the extent that there may be any deficiency in the March 2015 VA opinion on this issue; the Board also notes that the Veteran has not identified any.  See Stegall, 11 Vet. App. at 271 (finding that the rule of prejudicial error applies to whether there was compliance with the Board's remand directives).  Entitlement to a total disability rating based on individual unemployability (TDIU) has been granted effective January 17, 2010, the day after discontinuance of the Veteran's full time employment.  The Veteran has never stated and the record does not otherwise suggest that his headache disorder alone produced unemployability, and there is no dispute that he worked full time prior to January 2010.  Moreover, the issue here is whether the criteria for a 50 percent rating for the Veteran's headache disorder have been satisfied, which require very frequent prolonged prostrating attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8100.  The "unemployability" standard for TDIU purposes and the "severe economic inadaptability" standard for evaluating headaches are different.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  Indeed, as explained below, the evidence shows that the Veteran's headaches are not manifested by very frequent completely prostrating attacks, a predicate finding which must be established before severe economic inadaptability can be considered.  Accordingly, the adequacy of the VA medical opinion on the effect of the Veteran's headache disorder on his employability since 2005 is moot, and no prejudice exists. 


II. Merits of the Appeal

The Veteran seeks entitlement to a rating greater than 30 percent for his headache disorder.  For the following reasons, the Board finds that the criteria for a higher rating have not been satisfied or more nearly approximated. 


A. Applicable Law

i. Rating Schedule

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  


ii. Rating Criteria for Headaches

The Veteran's headaches have been assigned a 30 percent rating under Diagnostic Code (DC) 8100, which pertains to migraines.  See 38 C.F.R. § 4.124a.  Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A noncompensable (0 percent) rating is assigned for less frequent attacks.  Id.  

The regulation does not define "economic inadaptability."  The U.S. Court of Appeals for Veterans Claims (Court) has held that under DC 8100, a headache disorder need only be "capable of producing" economic inadaptability, and that this standard is different from the "unemployability" standard applicable in the context of determining entitlement to a total disability rating based on individual unemployability (TDIU).  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004); see 38 C.F.R. §§ 3.340, 4.16 (2016) (setting forth the requirements for establishing entitlement to TDIU). 

The term "prostrating" under DC 8100 is also not defined.  In its Adjudication Procedures Manual, the Veterans Benefits Administration (VBA) defines "prostrating" for purposes of applying DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  VBA Manual M21-1, III.iv.4.G.7.b.  "Completely prostrating" is defined as "extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities."  Id.  The Court has similarly noted in a non-precedential memorandum decision, in reference to DC 8100, that the term "prostration" has been defined by Dorland's Medical Dictionary as "extreme exhaustion or powerlessness."  Felder v. McDonald, 2016 WL 1295022 (April 1, 2016).  While these definitions are not binding on the Board, they offer persuasive guidance, and the Board is not aware of any alternative definition or interpretation of this term as used in DC 8100.  

Finally, the Court has indicated that the Board must consider the provisions of 38 C.F.R. § 4.21 (2016) in applying DC 8100, which states that "it is not expected . . . that all cases will show all the findings specified" in the rating criteria, but that "findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function . . . will be expected in all instances."  Pierce, 18 Vet. App. at 447.


iii. Evidentiary Standard

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


B. Facts 

A February 2006 VA neurological examination reflects that the Veteran reported occasional headaches of the migraine type over the past twenty years for which he took aspirin.  His current symptoms included a persistent headache of varying degrees of intensity.  

A December 2008 VA treatment record reflects that the Veteran reported a slight headache and early cold symptoms.  

At the April 2011 Board hearing, the Veteran testified that the type of headache he experiences is "like a normal person," and stated that when he did get a headache, it was like "somebody having a migraine" but "to me it's just a heightened headache."  He stated that he got headaches a couple of times per month, depending on factors such as movement and what he was trying to do.  When asked if he had to lie down, he responded that it was "like a migraine for most people" and that for him it was "just like a dull ache now," adding that he was "so used to the . . . constant headache that it was like a dull ache or like a normal headache for a person."  However, earlier in the hearing he stated that he got a headache "every now and then that just knocks me to the floor."  The Veteran answered "yes" when asked if for the most part he was precluded from doing most of his daily activities during a flare up.  

A May 2012 VA examination report reflects that the Veteran reported having headaches on a daily basis, with heavier headaches occurring two to three times per week.  The heavier headaches lasted from a couple of hours to the entire day.  He did not take anything for the headaches.  He had occasional nausea with the headache.  The examiner determined that the Veteran did not have characteristic prostrating attacks of headache pain.  The examiner indicated that the Veteran's headaches did not have an impact on his ability to work. 

A March 2013 VA examination report reflects that the Veteran had headaches on a daily basis, with heavier headaches occurring two to three times per week.  There was occasional nausea with the headaches.  The heavier headaches lasted from a couple of hours to the entire day.  The examiner noted that the Veteran's headaches were currently stable.  Symptoms included constant head pain, pulsating or throbbing head pain on both sides of the head, sensitivity to light, and changes in vision such as scotoma, flashes of light, or tunnel vision.  The examiner indicated that the Veteran had prostrating attacks of non-migraine headache pain occurring more frequently than once per month, but not very frequent prostrating and prolonged attacks. 

A March 2015 VA examination report reflects that the Veteran's headaches were getting somewhat worse.  He stated that when he got a bad headache, he needed to go to a dark place and relax.  The bad headaches were accompanied by nausea and dizziness, and occasionally by blurred vision.  The headaches typically lasted from two hours to a day, and rarely longer.  The bad headaches occurred two to three times per month.  The examiner indicated that the Veteran had characteristic prostrating attacks of headache pain over the last several months, which were less frequent.  The examiner found that the Veteran did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The examiner found that the Veteran's headaches were relatively stable compared to the history provided in the May 2012 VA examination report. 

In a March 2015 affidavit, the Veteran stated that he had a constant headache, and that about three times a week his headaches intensified, causing pain akin to a migraine.  The duration of these flare-ups varied widely, and could be as short as an hour or could last as long as multiple days.  The longest flare-up he had experienced lasted about three days.  When he experienced a flare-up of headache pain, he had to remove himself from a busy situation and may have to go lay down in a dark place.  He stated that his headaches occasionally caused him to have blurry vision, and that bright light aggravated his head pain.  He wore prescription sunglasses so that if the sunlight caused a flare-up, he could wear them until he had an opportunity to find a dark area to rest until the flare-up subsided.  He stated that when he was working in maintenance, the bright flashes of light while doing welding would trigger headache flare-ups.  Looking at a computer screen could also aggravate his constant headaches and cause flare-ups of pain. 

The Veteran's SSA records show that in his application materials, he mentioned multiple disabilities and symptoms as affecting his ability to function at work and to complete activities of daily living, including difficulty concentrating, neck and back pain, and hand tremors.  He did not mention headaches in terms of his ability to function.  The only reference to headaches in the SSA records is the Veteran's listing of head pain in a pain questionnaire in addition to lower back, shoulder, and neck pain.  A September 2010 SSA disability determination found the Veteran to be disabled due to a back disability, with no secondary diagnosis. 

A September 2015 employer statement reflects that the Veteran had taken twelve weeks of sick leave over the last twelve months preceding the last date of employment.  In his February 2015 application for TDIU, the Veteran stated that there was time lost from illness three to four times per month.


C. Analysis

The preponderance of the evidence weighs against assignment of a 50 percent rating, as it shows that the Veteran's headaches have not been manifested by very frequent and completely prostrating prolonged attacks.  The Veteran has stated at VA examinations and in his hearing testimony that he experiences a more or less constant headache which at the hearing he described as a dull ache, but that he experiences flare-ups of headache pain or "heavier headaches" two to three times per week, and which last from two hours to the entire day.  In the April 2015 affidavit, the Veteran stated that the duration of his headache flare-ups varied widely, and could be as short as an hour or could last as long as multiple days, with the longest being three days.  Assuming that the flare-ups of headache pain or "heavier" headaches are prostrating-with the Veteran stating that they can be accompanied by nausea, dizziness, and blurred vision, and that he has to go and rest in a dark place-they are not very frequent or prolonged.  The sole fact that they occur more than once per month-the frequency corresponding to a 30 percent rating-does not per se equate to "very frequent" completely prostrating and prolonged attacks.  Rather, DC 8100 establishes a minimum disability level at which a 30 percent rating will be assigned, which does not mean that a higher rating must be assigned if the disability is more severe than that level; rather, it must still more nearly approximate the quite specific criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.

The Veteran has stated that his more severe headaches occur two to three times per week and can last one or two hours to the entire day or more, but has not specified how often they have lasted more than one to two hours.  Thus, it may be that in general he has experienced more severe headaches two to three times per week that last about two hours each, amounting to about four to six hours per week of prostrating attacks.  While that is certainly frequent, it is not "very frequent."  While he states that his headache flare-ups could last as long as a day or more, he has never specified how often this occurs.  If headache flare-ups lasting a day or longer only occurred two or three times per year, for example, they could not be said to be "very frequent."  

Significantly, aside from the frequency of the attacks, the evidence does not show that the flare-ups or "heavier" headaches that occurred two to three times per week were usually "completely prostrating" as opposed to "prostrating."  As discussed above, "prostrating" means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities," while "completing prostrating" means "extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities."  VBA Manual M21-1, III.iv.4.G.7.b.  In this regard, at the March 2015 VA examination, the Veteran stated that his headaches were worsening, and specified that during "bad" headaches he had to go to a dark place and rest, and that these headaches occurred two to three times per month, meaning less than once per week.  He stated that these more severe headaches could be as short as an hour or last a few days.  While headaches requiring that the Veteran go to a dark place to rest may be characterized as completely prostrating, these only occurred two to three times per month, and could be as short as an hour or two.  Prostrating or completely prostrating attacks that generally occur for about an hour or two on less than a weekly basis cannot be said to be very frequent and prolonged attacks.  As the Veteran stated that his headaches were worsening at this time, this frequency-and plausibly a lesser frequency or degree of severity-would be applicable prior to this examination report.  

Thus, to the extent that the further detail provided by the Veteran at this time sheds light on the earlier evidence, it becomes even clearer that "completely prostrating" and prolonged attacks did not occur on a "very frequent" basis.  Rather, the heavier headaches occurring two to three times per week may generally have been prostrating, in that they may have caused "substantial inability to engage in ordinary activities" due to the increased pain and other occasional symptoms such as nausea and blurred vision (again the Veteran has not specified how often these latter symptoms occurred) but are not shown to generally have been characterized by a "total inability to engage in ordinary activities."  The attacks requiring that he rest in a dark room, and which thus may be said to result in a "total inability to engage in ordinary activities," only occurred two to three times a month, assuming the Veteran's statement to be an accurate account of the nature, duration and frequency of such attacks on an average basis.  Although he stated that the attacks could last as long as a day or more, he did not specify how often this was the case, and thus it may be that such only occurred a few times per year.  The burden of producing sufficient evidence or information for the Board to make an informed determination of whether very frequent "completely prostrating" and prolonged attacks is shown is ultimately on the claimant, and the VA treatment records spanning from the 1990's to 2015, the VA examination reports, the SSA records, and the Veteran's own statements are devoid of such information or evidence.  Rather, for the reasons discussed, the preponderance of the evidence shows the contrary. 

The Board also notes that if the Veteran did have very frequent completely prostrating and prolonged attacks, it seems implausible that he would not once mention such headaches or seek treatment for them over a time period of over 20 years.  The VA treatment records dated since 1994 show that the Veteran only mentioned headaches a handful of times, including once in December 2008 when he reported a "slight headache" during the onset of a cold, and once in August 2012 when he requested a new medication (not for his headaches but for another condition) as the medication he had been taking "now" looked "different" and was giving him headaches.  These records do not support very frequent completely prostrating attacks. 

Moreover, the VA examiner specifically found that the frequency, duration, and severity of the Veteran's headaches as described by him were not indicative of very frequent completely prostrating and prolonged attacks.  This finding carries a lot of probative weight in the Board's determination, as it represents the informed conclusion of an objective medical professional based on examination of the Veteran and consideration of his medical history. 

In short, the evidence does not demonstrate that the Veteran has experienced "completing prostrating" attacks on a weekly basis, let alone two or three times per week, but rather weighs against such a finding.  At the April 2011 hearing, he stated that "every now and then that just knocks me to the floor."  The Veteran answered "yes" when asked if for the most part he was precluded from doing most of his daily activities during a flare up.  However, he did not state that the flare-ups occurred two to three times per week at this time or otherwise specify their frequency other than to say that "every now and then" he experienced a headache that "knock[ed] [him] to the floor."  "Every now and then" could mean a few times a year or less, and certainly does not suggest "very frequent" attacks of this kind.  While the Veteran stated at the March 2015 VA examination that he had to lay down or rest in a dark place when he experienced bad headaches, he stated that these only occurred two to three times per month, and thus the Board finds that these completing prostrating attacks were not "very frequent."  

To the extent the March 2015 affidavit suggests that the Veteran had headaches requiring that he go to rest in a dark place several times per week, the Board does not find this credible as it conflicts with what the Veteran reported to the March 2015 VA examiner that same month- namely that the headaches requiring that he rest in a dark place only occurred two to three times per month.  

In sum, the preponderance of the evidence shows that while the Veteran has had frequent headache flare-ups occurring several times per week, he has not had very frequent completely prostrating prolonged attacks during the pendency of this claim.  

Further, and in the alternative, irrespective of whether the more severe headaches occurring two to three times per week constitute very frequent completely prostrating attacks, they have not been productive of severe economic inadaptability or the potential for such.  Although the Veteran missed a lot of time from work, he has not stated, and the evidence does not otherwise show, that he generally missed days from work due to his headache disorder as opposed to other disabilities including his spine disabilities, radiculopathy, and tremors.  Even assuming that in fact the Veteran experienced a headache flare-up two to three times per week on average, and that during these flare-ups he had to refrain from activity for two hours at a time and sometimes longer, missing six hours out of a forty hour work week or about fifteen percent of the work week, while certainly significant, is not tantamount to "productive of severe economic inadaptability" or the potential for such.  In any event, the Veteran has not actually stated that such was the case and the evidence does not otherwise indicate that the Veteran had to miss hours, let alone days, from work on a weekly or even monthly basis due to his headaches (as opposed to other symptoms).  Accordingly, the evidence does not show that the Veteran's more severe headaches occurred frequently enough or were prolonged enough to be capable of producing "severe economic inadaptability."  

The Board has also considered the principle that in applying the rating criteria "it is not expected . . . that all cases will show all the findings specified," but that "findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function . . . will be expected in all instances."  38 C.F.R. § 4.21; see Pierce, 18 Vet. App. at 447.  

Here, for the reasons already discussed, the Board finds that the Veteran's headache disorder does not more nearly approximate the criteria for a 50 percent rating when considering its disabling effects and impact on functioning.  The criteria for a 50 percent rating are clear that the headache attacks must not only be frequent, but very frequent, not only prostrating, but completely prostrating, and must be capable of producing severe economic inadaptability.  While the Veteran's headache disorder may be more severe than what is required for a 30 percent rating, the rating criteria for a 50 percent rating are sufficiently specific for the Board to conclude that they are not more nearly approximated in this case, since the Veteran has stated that he experiences more severe headaches two to three times per week, but that they can be as short as an hour or two, and that the types of headaches requiring that he rest in a dark room only occur two to three times per month, and again can be as short as an hour or two (the Veteran has never specified how often they last longer than that).  Moreover, the evidence does not show that they have generally resulted in missed time from work, or that they have resulted in so much missed time or so compromised the efficiency, quality, or productivity of his work performance as to produce or be capable of producing severe economic inadaptability.  The Veteran maintained a full time work schedule (missing days due to other disabilities but not his headaches), and the evidence does not show that accommodations were made for his headache disorder.  Thus, when considering the Veteran's overall disability picture and its impact on functioning, the Board finds that the criteria for a 50 percent rating are not more nearly approximated.  

Accordingly, the preponderance of the evidence shows that while there have been fluctuations in severity of the Veteran's symptoms over the course of this appeal, his headache disorder has not met or more nearly approximated the criteria for a 50 percent rating under DC 8100 at any time during the pendency of this claim.  See 38 C.F.R. § 4.124a.  Thus, the benefit-of-the-doubt rule does not apply, and a rating higher than 30 percent is not warranted for any period of time since the August 2005 date of claim.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126; see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

In finding that the Veteran's headache disorder does not meet or more nearly approximate the criteria for a rating greater than 30 percent, the Board does not doubt the severity of the Veteran's headaches and the considerable challenges they cause.  The Board's decision is limited to whether the applicable legal framework allows for a higher rating based on the record before it. 


D. Extraschedular Consideration

The evaluation of the Veteran's headaches does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless is still considered adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1).  

These criteria have been broken up into two elements: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology and (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  If both elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b).  If either element is not satisfied, then referral is not warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016). 

Here, the first element, namely an exceptional or unusual disability picture, is not satisfied.  Specifically, the criteria set forth in 38 C.F.R. § 4.124a, DC 8100 are adequate to describe the disability level and symptoms of the Veteran's headaches.  Diagnostic Code 8100 does not mention any symptoms, including pain, nausea, flashing lights, or blurry vision.  See id.  Thus, the sole fact that the Veteran has reported such symptoms does not in itself indicate that the rating criteria do not describe his headache disorder, as might be the case if they mentioned some, but not other symptoms.  Instead, the rating criteria under DC 8100 do not turn on symptoms, but rather on factors such as their frequency, severity, and duration, and their disabling effects, depending on the evaluation to be assigned.  These criteria, cast as they are in broad brushstrokes, clearly serve as markers of disability at different levels of severity in terms of one's ability "to function under the ordinary conditions of daily life including employment," which is the basis of all disability evaluations.  See 38 C.F.R. § 4.10.  Here, the symptoms reported by the Veteran have been considered in determining whether his headaches are prostrating (including whether completely prostrating) and in assessing their frequency and whether they produce or are capable of producing severe economic inadaptability.  Thus, the evidence does not show symptoms or disabling effects or the severity of such that are not contemplated by the rating criteria.  

The fact that the Veteran's headaches can be triggered by exposure to sunlight or other bright light, or by staring at computers, does not suggest an exceptional or unusual disability picture vis-à-vis the rating criteria, as this does not relate to the disabling manifestations of the headaches themselves.  Rather, the headache triggers are relevant to their frequency, which is a factor already contemplated by the rating criteria.  Similarly, the fact that the Veteran goes to a dark room to rest does not show an exceptional or unusual disability picture, but rather is evidence of their prostrating nature, which is contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, DC 8100.  

The fact that the Veteran's prostrating attacks may occur on average more than once per month, as contemplated by the criteria for a 30 percent rating, but do not manifest with the frequency, duration, and severity contemplated by the criteria for a 50 percent rating does not show that the rating criteria are inadequate to describe it.  Rather, as already noted, they are cast in broad brush strokes, and evidently are designed to establish a minimum level of disability at which a 30 percent rating will be assigned, while leaving space for a range of more severe manifestations, including with regard to frequency, that would still not warrant assignment of a 50 percent rating unless the quite specific criteria for that evaluation were satisfied or more nearly approximated.  The fact that an interim disability level of 40 percent does not exist under DC 8100 is a matter of the policy by which VA created the legal framework for compensating migraine headaches, which the Board is bound to apply, and not a basis for finding that the rating criteria are inadequate when compared with the Veteran's disability picture. 

Finally, with regard to the Veteran's statements suggesting that he experiences a nearly constant headache that is less severe and has been described as a dull ache, the rating criteria under DC 8100 are based on the frequency of prostrating attacks, and not designed to compensate for headaches that are not prostrating but occur more frequently.  See 38 C.F.R. § 4.124a.  Again, this is a policy determination that is beyond the province of the Board, and not a basis for extraschedular referral.  In the alternative, the evidence does not show that the Veteran's daily head pain has resulted in related factors such as marked interference with employment or frequent periods of hospitalization.  Thus, the second element is not satisfied.  See Thun, 22 Vet. App. at 116; Yancy, 27 Vet. App. at 494-95. 

In sum, the Veteran's headache disorder does not present an exceptional or unusual disability picture when compared with the rating criteria, either in terms of symptoms or their severity or disabling effects.  Therefore, the first element is not satisfied.  See id.  Consequently, the Board will not refer this case for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).


ORDER

A rating greater than 30 percent rating for headaches associated with service connected disability of the cervical spine is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


